ON RETURN TO REMAND
TYSON, Judge.
Due return to the opinion of the Alabama Supreme Court, Ex parte Clay, 562 So.2d 1307 (Ala.1990), and of this court in Clay v. State, 562 So.2d 1310 (Ala.Crim.App.1990), having been duly filed by the Circuit Court of Madison County, this opinion is hereby issued dismissing this appeal.
In the return filed in this court, a stipulation was entered in circuit court showing that, in fact, a plea bargain agreement had been entered into by and between the appellant, Mary Louise Clay, and the State, through the district attorney’s office. This was with reference to a plea of guilty.
The circuit court has now set aside the guilty plea and restored the cause to the trial docket for trial.
No further issue remains and this appeal is therefore dismissed.
APPEAL DISMISSED.
All the Judges concur.